Yesawich Jr., J.
(dissenting). We respectfully dissent. In our view, the delay by plaintiff James E. Owen (hereinafter plaintiff) cannot be deemed unreasonable as a matter of law, for he could not have been expected to notify defendant of the possibility of an underinsurance claim before he became aware — or should have become aware — that he indeed might have such a claim (cf., Matter of MVAIC [Brown], 15 AD2d 578, 579, appeal dismissed 11 NY2d 968). And, that could not occur until plaintiff learned not only of the Williamses’ policy limits, but also whether his damages exceeded those limits (see, Matan v Nationwide Mut. Ins. Co., 243 AD2d 978, 979; Matter of Travelers Ins. Co. v Morzello, 221 AD2d 291). Thus, while the majority emphasizes plaintiffs delay in ascertaining the extent of the Williamses’ coverage as a basis for concluding that his notice was untimely, that delay becomes immaterial iff as plaintiff avers, he did not know (and could not have known) of the severity and permanence of his injuries until it became apparent, in June or July 1995, that the surgery had not been as successful as predicted.
In short, we believe, upon consideration of all of the relevant circumstances (see, Security Mut. Ins. Co. v Acker-Fitzsimons Corp., 31 NY2d 436, 441; Matter of Nationwide Mut. Ins. Co. v Edgerson, 195 AD2d 560, 561) — including the gradual increase in plaintiffs pain and disability following the accident, leading eventually to the need for surgery in early 1995, and the fact that the final outcome of that surgery could not be known for some time thereafter — that a factual question exists with respect to when plaintiff should have first become cognizant of the true scope of his injuries, and therefore have realized that he had sustained damage in excess of $25,000, such that an underinsurance claim might be warranted. Accordingly, we would affirm Supreme Court’s order denying defendant’s motion for summary judgment.
Mikoll, J. P., concurs. Ordered that the order is reversed, on the law, without costs, cross motion granted, summary judgment awarded to defendant and complaint dismissed.